t c no united_states tax_court whistleblower 769-16w petitioner v commissioner of internal revenue respondent docket no 769-16w filed date r’s whistleblower office denied p’s whistleblower award claim under sec_7623 after p filed a petition challenging r’s decision r filed a motion to remand this case to the whistleblower office for further consideration p objects to the granting of r’s motion held in appropriate circumstances this court may remand a whistleblower case to the whistleblower office held further because r has identified substantial and legitimate concerns that support a remand remand will conserve the court’s and the parties’ time and resources and p will not be unduly prejudiced r’s motion to remand will be granted sealed for petitioner kevin g gillin patricia p davis ashley m bender david k barnes and john t arthur for respondent opinion thornton judge this whistleblower action was commenced pursuant to sec_7623 along with the petition petitioner filed a motion to seal the record and to proceed anonymously pursuant to rule a we temporarily sealed the record pending resolution by the court of the motion and this case remains under temporary seal this case is presently before us on respondent’s motion to remand this case to the internal revenue service’s irs whistleblower office for further consideration petitioner objects to our granting the motion for the reasons stated we will grant the motion 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2also pending before the court is petitioner’s motion to compel production of documents which has been held in abeyance pending the resolution of respondent’s motion to remand background the following facts are drawn from the parties’ pleadings motion papers and the declarations and exhibits attached thereto these facts are stated solely for the purpose of ruling on respondent’s motion to remand on or about date the whistleblower office received from petitioner a form_211 application_for award for original information initial form on the initial form_211 petitioner identified three taxpayers and possibly other s as the subjects of the claim for a whistleblower award in a cover letter to the initial form_211 petitioner explained the tax-avoidance scheme allegedly perpetrated by these three taxpayers and stated that the scheme was also possibly used by several other taxpayers which i may not know about in response to petitioner’s initial form_211 the whistleblower office assigned three claim numbers and one for each taxpayer named in the initial form_211 the whistleblower office subsequently received from petitioner three additional form sec_211 dated variously august and date and date supplemental form sec_211 each addressing the same tax- avoidance scheme and listing collectively seven taxpayers including the three taxpayers identified in the initial form_211 the whistleblower office treated these subsequent submissions as supplements to the original claim but did not assign any additional claim numbers on date a whistleblower office analyst referred petitioner’s information to the irs large business and international lb_i division on date a whistleblower office analyst and three lb_i personnel interviewed petitioner regarding the whistleblower submissions lb_i concluded that when petitioner submitted the initial form_211 and supplemental form sec_211 the irs was already aware of the tax-avoidance scheme and that the primary taxpayer and related_taxpayers were already under examination in early petitioner contacted a congressional committee responsible for investigations and provided it with information similar to that contained in the initial form_211 and supplemental form sec_211 thereafter petitioner continued to provide information to and work with the committee on date a form confidential evaluation report on claim for award was returned to the whistleblower office from lb_i indicating that the information provided by petitioner was either dated or unsubstantiated in the congressional committee issued a report detailing the tax- avoidance scheme congressional committee report on date petitioner sent to the whistleblower office additional form sec_211 identifying additional taxpayers as part of the tax-avoidance scheme and including a copy of the congressional committee report no additional claim numbers were assigned to these submissions and the information was not forwarded to any irs operating divisions because lb_i had already declined to pursue the information petitioner had provided in the initial form_211 and supplemental form sec_211 on date the whistleblower office issued a final_determination denying petitioner’s claim for a whistleblower award with respect to the initial form_211 and supplemental form sec_211 and the date submissions the final_determination indicates that it relates to claim numbers and and states the claim has been denied because the irs identified the issue prior to receipt of your information and your information did not contribute to the actions taken by the irs the issue you identified was already in the irs audit plan for the taxpayer information document requests had been issued and there were no changes in the irs approach to the issue after review of the information you provided petitioner timely petitioned this court after filing his answer respondent filed a motion for summary_judgment in objecting to the granting of respondent’s motion petitioner asserted that the whistleblower office had failed to access or review documents necessary for an adequate investigation and that there were genuine disputes of fact as to whether petitioner had brought certain information to the irs’ attention respondent then filed and the court granted a motion to withdraw his motion for summary_judgment respondent concurrently filed a motion to remand this case to the whistleblower office for further consideration of petitioner’s assertions in these motions respondent acknowledged that the administrative record is incomplete and that the whistleblower office had not considered whether the congressional committee report might have included petitioner’s whistleblower information and whether the irs might have proceeded on the basis of information petitioner brought to the secretary’s attention as part of the congressional committee report objecting to the granting of respondent’s motion to remand petitioner contends among other things that the irs has already had several years to review his claim and that this case should be resolved by trial under the court’s supervision discussion sec_7623 provides for whistleblower awards if certain requirements are met a whistleblower award under sec_7623 generally depends on the commissioner’s commencing an administrative or judicial action and collecting proceeds see 139_tc_299 aff’d 550_fedappx_10 d c cir 136_tc_597 any whistleblower award_determination under sec_7623 may within days of the determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter sec_7623 this court has not previously decided whether it can appropriately remand a whistleblower case to the whistleblower office for further consideration sec_7623 does not expressly authorize or preclude remand in this regard sec_7623 resembles sec_6330 which governs collection_due_process cdp cases and is similarly silent about this court’s remand authority notwithstanding this statutory silence this court has remanded cdp cases in a variety of circumstances for instance this court has remanded cdp cases upon finding that the appeals officer did not develop the record sufficiently for us to properly review it see 131_tc_197 supplemented by 136_tc_463 the irs failed to comply with the statutory mandate to permit the taxpayer to make an audio recording of his cdp hearing see 121_tc_8 there had been a change in the taxpayer’s circumstances see churchill v commissioner tcmemo_2011_182 the appeals officer abused his discretion see med practice sols llc v commissioner tcmemo_2009_214 supplemented by tcmemo_2010_98 or there was an intervening change in the law see harrell v commissioner tcmemo_2003_271 supplemented by tcmemo_2003_312 but see 117_tc_183 declining to remand a cdp case where it was not necessary or productive this court retains jurisdiction of remanded cdp proceedings by contrast this court has declined to remand a so-called stand alone proceeding under sec_6015 for spousal relief from joint_and_several_liability see 124_tc_220 in reaching this result we looked to the text of sec_6015 which gives this court jurisdiction to determine the appropriate relief available to the individual under this section sec_6015 we also observed that in certain circumstances sec_6015 permits an individual to bring an action in this court even in the absence of any administrative hearing we concluded that a petition for a decision as to whether relief is appropriate under sec_6015 is generally not a ‘review’ of the 3as we stated in 134_tc_280 we may under certain circumstances remand a case to the commissioner’s appeals_office while retaining jurisdiction the resulting sec_6330 hearing on remand provides the parties with an opportunity to complete the initial sec_6330 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination citations omitted commissioner’s determination in a hearing but is instead an action begun in this court friday v commissioner t c pincite fn ref omitted in friday we contrasted the statutory provisions governing cdp proceedings and those governing sec_6015 proceedings we noted in dicta that we can remand to an agency where statutory provisions reserve jurisdiction to the commissioner citing sec_6330 which provides that the commissioner’s appeals_office retains jurisdiction with respect to a determination made under sec_6330 friday v commissioner t c pincite subsequently citing friday and holding that cases brought in this court under sec_6015 are subject_to a de novo standard of review as well as a de novo scope of review we pointed to the absence in sec_6015 of any analog to sec_6330 as being consistent with de novo review under sec_6015 132_tc_203 cf administrative_procedure_act u s c sec_706 recognizing an exception to the ordinary remand rule where the facts are subject_to trial de novo by the reviewing court like sec_6015 sec_7623 contains no analog to sec_6330 expressly reserving jurisdiction to the irs we do not believe however that this consideration is determinative with regard to this court’s authority to remand whistleblower cases fundamental to the court’s reasoning in friday and porter was the perceived incompatibility of remand procedures with de novo review of spousal relief cases under sec_6015 under our recent holding in kasper v commissioner 150_tc_8 that concern is not present in kasper applying the default rules for judicial review of agency action under the administrative_procedure_act u s c secs we held that the scope of our review of whistleblower award determinations is properly limited to the administrative record and that the applicable standard of review is for abuse_of_discretion kasper v commissioner t c pincite in reaching this holding we carefully considered the text and operation of sec_6015 and sec_6330 finding in them no evidence of any implied scope of review under sec_7623 that should cause us to depart from the default rule_of the administrative_procedure_act limiting review of an agency decision to the administrative record kasper v commissioner t c pincite quoting 705_f3d_980 9th cir aff’g t c memo we also held in kasper v commissioner t c pincite that in reviewing whistleblower award determinations we will follow the chenery doctrine see 332_us_194 318_us_80 so as to judge the propriety of the whistleblower office’s determination solely on the grounds it actually relied on in making its determination consequently in reviewing a whistleblower award_determination for abuse_of_discretion we do not substitute our judgment for the whistleblower office’s but rather decide whether the agency’s decision was ‘based on an erroneous view of the law or a clearly erroneous assessment of the facts ’ kasper v commissioner t c pincite quoting 447_f3d_706 9th cir aff’g t c memo t he focal point for judicial review should be the administrative record already in existence not some new record made initially in the reviewing court 411_us_138 if the record before the agency does not support the agency action if the agency has not considered all relevant factors or if the reviewing court simply cannot evaluate the challenged agency action on the basis of the record before it the proper course except in rare circumstances is to remand to the agency for additional investigation or explanation fla power light co v lorion 470_us_729 see also 192_f3d_1005 d c cir the validity of the agency determination must therefore stand or fall on the propriety of that determination and if it is not sustainable on the administrative record then the matter must be remanded for further consideration camp u s pincite see also chenery corp u s pincite consistent with our holding in kasper application of this ordinary remand rule means that in appropriate circumstances this court may remand a whistleblower case to the whistleblower office for further consideration the court_of_appeals for the district of columbia to which any appeal of this case would ordinarily lie see sec_7482 flush language has recently reiterated that a reviewing court has broad discretion to grant or deny an agency’s motion to remand util solid_waste activities grp v epa 901_f3d_414 d c cir citing 857_f3d_379 d c cir the court went on to explain the manner in which this discretion should be exercised we generally grant an agency’s motion to remand so long as the agency intends to take further action with respect to the original agency decision on review remand has the benefit of allowing agencies to cure their own mistakes rather than wasting the courts’ and the parties’ resources reviewing a record that both sides acknowledge to be incorrect or incomplete remand may also be appropriate if the agency’s motion is made in response to intervening events outside of the agency’s control for example a new legal decision or the passage of new legislation alternatively even if there are no intervening events the agency may request a remand without confessing error in order to reconsider its previous position in deciding a motion to remand we consider whether remand would unduly prejudice the non-moving party additionally if the agency’s request appears to be frivolous or made in bad faith it is appropriate to deny remand id citations omitted these considerations support the granting of respondent’s motion to remand as respondent explains in support of his motion the administrative record upon which the whistleblower office based its determination is incomplete the whistleblower office determination and the administrative record supporting it do not address whether the congressional committee report included petitioner’s whistleblower information and whether the irs used the information in that report to commence or expand an administrative or judicial action and collected tax proceeds as a result of that action although it is true as petitioner observes that respondent does not promise that this additional investigation by the whistleblower office will necessarily result in a different determination we see no basis to conclude that respondent’s request for remand is frivolous or made in bad faith to the contrary respondent states if the whistleblower office discovers facts that support petitioner’s assertions then the whistleblower office must act accordingly pursuant to sec_7623 petitioner agrees that the whistleblower office failed to consider whether the congressional committee report included petitioner’s information and whether that information was used to commence or expand administrative or judicial actions that resulted in collected_proceeds in fact petitioner contends that these lapses were so egregious as to constitute an abuse_of_discretion but even if we were to agree with petitioner that the whistleblower office abused its discretion in this regard the likely remedy would be remand to the whistleblower office for reconsideration see eg fla power light co u s pincite stating that if an agency has failed to consider all relevant factors the proper course except in rare circumstances is to remand to the agency for additional investigation or explanation granting respondent’s motion to remand will serve the interest of allowing the whistleblower office to correct its own potential mistakes rather than needlessly wasting the parties’ and the court’s resources see 989_f2d_522 d c cir in support of his motion to remand respondent also asserts that before making any award_determination with respect to petitioner’s claim the whistleblower office would need to consider the impact of other pending claims that relate to the same issue identified by petitioner but predate petitioner’s claim petitioner contends that this statement demonstrates good reason why the court should retain supervision of this case and monitor such apportionment the question of the proper apportionment of any award however is a matter that would not arise unless and until it were first determined that petitioner is in fact entitled to some award and that some other claimant or claimants--not presently parties to this proceeding--are also entitled to some award these determinations are all properly made by the whistleblower office in the first instance moreover the granting of respondent’s motion for remand does not mean the end of judicial supervision this court will retain jurisdiction to preserve petitioner’s right to receive judicial review of the ultimate administrative determination petitioner contends that remand will result in prejudice because it will prevent immediate payment of the money to which petitioner is entitled as a practical matter however even if we were to deny respondent’s motion for remand there would be no immediate payment of a whistleblower award any award would have to await resolution of proceedings in this forum which might well involve a trial posttrial briefing and possibly an appeal and as previously noted even if after conducting further proceedings in this forum we ultimately concluded that respondent had abused his discretion in denying petitioner’s claim for an award the ultimate remedy might well require a remand to the whistleblower office in any event granting respondent’s motion for remand will simply return this case to the whistleblower office sooner than would occur in that scenario should this matter be resolved as a consequence of a remand the parties’ and the court’s resources will be greatly conserved see ethyl corp f 2d pincite stating that courts prefer to allow agencies to cure their own mistakes rather than wast e the courts’ and the parties’ resources reviewing a record that both sides acknowledge to be incorrect or incomplete but even if this case is not resolved upon remand and additional time passes before petitioner receives judicial review of respondent’s ultimate determination we believe that any such delay is warranted inasmuch as completing the administrative process should facilitate more focused judicial review see bayshore cmty hosp v azar f_supp 3d d d c in kasper v commissioner t c pincite we stated that we will allow the administrative record to be supplemented in a whistleblower case pursuant to certain recognized exceptions to the record rule pending before the court is petitioner’s motion to compel seeking documents that petitioner says come within such exceptions to the record rule petitioner urges that rather than grant respondent’s motion to remand we should grant petitioner’s motion to compel production of documents it would appear however that petitioner’s request for discovery is to some extent cumulative of the record supplementation that we contemplate will occur upon remand there is no reason to order the requested discovery at the same time that the case is being remanded for reconsideration and to supplement the administrative record petitioner’s motion to compel will be held in abeyance until after any supplementation of the administrative record is complete accordingly we will grant respondent’s motion to remand this case to the whistleblower office for additional investigation and a supplemental determination we will order the parties to file a joint status report proposing a mutually agreeable timetable for future administrative proceedings to reflect the foregoing an appropriate order will be issued reviewed by the court foley gale marvel gustafson morrison kerrigan buch lauber nega pugh ashford and urda jj agree with this opinion of the court
